Citation Nr: 1535786	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression.
 
2.  Entitlement to a compensable rating for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1997 to February 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction over the case was subsequently transferred to the RO in Fort Harrison, Montana.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing is of record.  In January 2015, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the prior remand, the Board requested that any outstanding treatment records be obtained, that the Veteran be scheduled for a VA psychiatric examination to determine the nature and etiology of all currently present psychiatric disabilities, and that the Veteran be scheduled for a VA TBI protocol examination to determine the current level of severity of all impairment resulting from TBI residuals.

An April 2015 letter asked the Veteran to identify any outstanding VA and private treatment records.  The Veteran did not reply.  However, October 2014 correspondence from the Veteran's representative shows a new mailing address for the Veteran, and the April 2015 letter was sent to the prior address.  While the letter was not returned as undeliverable, to ensure due process, the Veteran should be sent another letter asking him to identify any outstanding treatment records.  

The record indicates that the VA Medical Center used the Veteran's new mailing address in notifying him of the examinations, and the examinations were conducted.  However, the Board finds that the examination reports are incomplete.

The Veteran underwent a psychiatric examination in May 2015.  The examiner stated that the Veteran's symptoms of depression had a post-military onset with non-military circumstances surrounding the onset and appeared to be nonservice-connected.  The examiner also stated that there was no conclusive evidence to suggest that the Veteran had a DSM-5 somatic symptom disorder.  The examiner further stated that there were no findings to suggest that the Veteran had TBI residuals.

While the Board appreciates the examiner's findings and conclusions, they are incomplete.  Finding that the Veteran did not have any TBI residuals, the examiner did not provide an opinion on whether the depressive disorder had been aggravated by the service-connected residuals of a TBI.  However, the record indicates that the Veteran may have some TBI residuals.  While the examiner stated that there is no conclusive evidence to suggest that the Veteran had a DSM-5 somatic symptom disorder, the examiner did not state whether a depressive disorder was related to treatment for somatoform disorder and insomnia during active service.  Also, by VA regulation, this case requires the use of the diagnostic criteria pursuant to DSM-IV, rather than DSM-5.  38 C.F.R. § 4.130 (2015).  The examiner also did not clearly state whether the Veteran has a psychiatric disability which clearly and unmistakably existed prior to entrance to active service and, if so, whether it was aggravated during active service.  Therefore, the Veteran should be provided another examination, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the TBI examination report, the examiner noted a history of trouble with speech word finding, pronunciation, memory, organization, schedule maintenance, and interpreting written information.  However, the examiner indicated that there were no complaints of impairment of memory, attention, concentration, or executive functions in the section on assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI.  

While the Board appreciates the examiner's findings and conclusions, it appears that the examination may not have considered all the claimed TBI residuals.  While the Veteran may not have properly relayed his symptoms during that examination, the record shows complaints of difficulty with memory and comprehension.  During the psychiatric examination, the Veteran reported difficulty with memory and attention prior to service and difficulty finding words and comprehending written material two years after service.  The Veteran also reported memory impairment and difficulty understanding oral and written communications during an April 2015 evaluation of TBI, which yielded a diagnosis of mild TBI.  Thus, the Veteran should be provided a new examination to ascertain the severity of all impairment resulting from TBI residuals.

Lastly, while the June 2015 supplemental statement of the case appeared to have been sent to the Veteran's new mailing address, it was returned with a notation from the United States Postal Service that an attempt had been made to deliver the mail but the address was unknown.  Upon closer inspection, an incorrect ZIP code was used.  Thus, the June 2015 supplemental statement of the case should be sent again using the correct ZIP code as shown in the representative's November 2014 statement.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Send the Veteran a letter and request that he identify any treatment for the claims disabilities not already of record.  Obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Resend the June 2015 supplemental statement of the case using the correct ZIP code as shown in the representative's November 2014 statement.

3.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all currently present psychiatric disabilities.  Any indicated studies should be performed.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  The examiner should provide the following opinions: 

(a)  Based upon the examination results and the review of the record, the examiner should identify all psychiatric disabilities currently present, or present during the pendency of this claim, and provide a full multi-axial diagnosis pursuant to DSM-IV. 

(b)  Does the Veteran have a psychiatric disability which clearly and unmistakably existed prior to entrance to active service?  If so, is it clear and unmistakable that any preexisting psychiatric disability was not aggravated during active service?  If the disability underwent any increase in disability, was that due to the natural progress of the disorder?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a psychiatric disability that pre-existed entrance to active service.

(c)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service, to specifically include the Veteran's documented treatment for somatoform disorder and insomnia during active service.

(d)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was caused by service-connected TBI residuals. 

(e)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected TBI residuals.

4.  Then, schedule the Veteran for a VA TBI protocol examination to determine the current level of severity of all impairment resulting from TBI residuals.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes and should consider the claims of impairment of memory, concentration, organization, reading comprehension, and focus.  If the examiner finds that the Veteran's test results are not reliable, through lack of effort on the part of the Veteran or any other stated reason, the examiner should provide a detailed explanation as to how that conclusion was reached.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

